UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2633



FLOYD RANDOLPH GRANGER, III; MICHAEL GERARD
GRANGER,

                                            Plaintiffs - Appellants,

          versus


UNITED STATES DEPARTMENT       OF   AGRICULTURE;
HAROLD F. ZORNIG,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-98-171-6-13AK)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Floyd Randolph Granger, III, Michael Gerard Granger, Appellants Pro
Se. James D. McCoy, III, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court’s order dismissing their

civil action. We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Granger v. United States Dep’t of

Agric., No. CA-98-171-6-13AK (D.S.C. Oct. 15, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2